CLD-047                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 15-2405
                                      ___________

                                 ANTHONY BODNAR,
                                            Appellant

                                             v.

                              WARDEN FORT DIX FCI
                       ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                            (D.N.J. Civil No. 1-15-cv-02013)
                       District Judge: Honorable Renee M. Bumb
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  November 13, 2015

              Before: FISHER, JORDAN and VANASKIE, Circuit Judges

                           (Opinion filed: November 18, 2015)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
          Anthony Bodnar, a federal prisoner proceeding pro se, appeals an order of the

United States District Court for the District of New Jersey dismissing his petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2241. For the reasons that follow, we will

affirm.

          In 2009, Bodnar was convicted in the United States District Court for the Eastern

District of Virginia of receipt and possession of child pornography. He was sentenced to

an aggregate term of 168 months in prison. Bodnar did not file a direct appeal. In 2011,

Bodnar filed a motion to vacate sentence pursuant to 28 U.S.C. § 2255. The District

Court denied the motion on the merits. The United States Court of Appeals for the

Fourth Circuit denied Bodnar’s request for a certificate of appealability.

          In 2015, Bodnar filed a habeas petition pursuant to 28 U.S.C. § 2241 in the

District of New Jersey. Bodnar claimed that a Magistrate Judge presided over his plea

hearing in violation of the Federal Magistrates Act, 28 U.S.C. § 636(b). The District

Court ruled that Bodnar’s claim is not cognizable under § 2241 and dismissed the petition

for lack of jurisdiction. The District Court noted that § 2255’s savings clause, which

allows a prisoner to pursue a claim under § 2241 where the remedy under § 2255 is

“inadequate or ineffective,” did not apply. This appeal followed.

          We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review

over the District Court’s legal conclusions and review its factual findings for clear error.

Cradle v. United States, 290 F.3d 536, 538-39 (3d Cir. 2002) (per curiam).

          As recognized by the District Court, “[m]otions pursuant to 28 U.S.C. § 2255 are
                                               2
the presumptive means by which federal prisoners can challenge their convictions or

sentences. . . .” Okereke v. United States, 307 F.3d 117, 120 (3d Cir. 2002). A habeas

petition raising such a challenge under § 2241 may not be entertained unless a § 2255

motion would be “inadequate or ineffective” to test the legality of the petitioner’s

detention. 28 U.S.C. § 2255(e); Cradle, 290 F.3d at 538. We have stated that a § 2255

motion is inadequate or ineffective “only where the petitioner demonstrates that some

limitation of scope or procedure would prevent a § 2255 proceeding from affording him a

full hearing and adjudication of his wrongful detention claim.” Cradle, 290 F.3d at 538.

       We have applied this savings clause only in the unusual case where a petitioner

had no prior opportunity to challenge a conviction for a crime that an intervening change

in substantive law might have negated. In re Dorsainvil, 119 F.3d 245, 251 (3d Cir.

1997). This is not the case here. Bodnar does not claim that he is factually or legally

innocent based on new authority. Rather, he relies on a recent appellate decision to

support his claim of a statutory violation regarding the procedure used in his case. As

Bodnar recognizes, he is unable to satisfy the requirements for filing a second or

successive § 2255 motion. However, he may not invoke § 2241 merely because he is

unable to file such a motion. Id.

       Accordingly, because this appeal does not raise a substantial question, we will

affirm the judgment of the District Court.




                                             3